IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                               Fifth Circuit

                                                          FILED
                                                          April 15, 2008
                           No. 07-10782
                        Conference Calendar          Charles R. Fulbruge III
                                                             Clerk

ACIE GILKEY, JR

                                    Plaintiff-Appellant

v.

EXECUTIVE DIRECTOR BRAD LIVINGSTON, Texas Department of Criminal
Justice; CHAIR RISSIE OWENS, Texas Board of Pardon and Paroles;
DIVISION DIRECTOR KIM VERNON, State Counsel for Offenders Texas
Department of Criminal Justice; S C VIDAL OLIVAREZ, Dallas Police
Department; BYRON FASSETT, Dallas Police Department; GOVERNOR RICK
PERRY; ATTORNEY GENERAL GREG ABBOTT, Dallas County District
Attorney’s Office; CATREAS TURNER; LASHAUNDA KING

                                    Defendants-Appellees

ACIE GILKEY, JR

                                    Plaintiff-Appellant

v.

DALLAS COUNTY DISTRICT ATTORNEY’S OFFICE; GREGG ABBOTT,
Attorney General of Texas; RICK PERRY, Governor of Texas; S C VIDAL
OLIVAREZ; BYRON FASSETT; LASHAUNDA KING; CATREAS TURNER

                                    Defendants-Appellees

ACIE GILKEY, JR

                                    Plaintiff-Appellant

v.
                                  No. 07-10782

S C VIDAL OLIVEREZ, Dallas Police Department; BYRON FASSETT, Dallas
Police Department; GOVERNOR RICK PERRY; ATTORNEY GENERAL
GREGG ABBOTT; DALLAS COUNTY DISTRICT ATTORNEY’S OFFICE;
CATREAS TURNER; LASHAUNDA KING

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:06-CV-1903
                              No. 3:06-CV-1904
                              No. 3:06-CV-1095


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Acie Gilkey, Jr., Texas prisoner # 1219076, moves to proceed in forma
pauperis (IFP) to appeal the dismissal of his consolidated 42 U.S.C. § 1983 suits
as frivolous and, alternatively, for failure to state a claim. The district court
denied Gilkey leave to proceed IFP on appeal, certifying that the appeal was not
taken in good faith for the reasons set forth in the magistrate judge’s report and
recommendation. Gilkey has failed to adequately brief the issues raised in the
district court’s certification decision. He therefore has not shown that the
district court’s determination that his appeal would be frivolous was incorrect.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Consequently, his request for IFP is denied, and his appeal is
dismissed as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir.
1997); 5TH CIR. R. 42.2.
      The district court’s dismissal of Gilkey’s consolidated complaints and this
court’s dismissal of his appeal count as two strikes under 28 U.S.C. § 1915(g).


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
                                  No. 07-10782

See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).                Gilkey
accumulated two other strikes in Gilkey v. Graves, No. 3:03-CV-497 (N.D. Tex.
Apr. 9, 2003), and Gilkey v. Dallas County District Attorney’s Office, No. 3:03-CV-
498 (N.D. Tex. Apr. 7, 2003). As Gilkey now has accumulated at least three
strikes, he is barred from proceeding IFP pursuant to § 1915 in any civil action
or appeal while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        3